Citation Nr: 1637229	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  06-33 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic headaches as a residual of service-connected traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1965 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the December 2004, July 2007, and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In May 2012, the RO granted service connection for posttraumatic headaches and assigned an initial noncompensable rating.  In April 2015, the Board granted an initial 30 percent rating for posttraumatic headaches and denied entitlement to a rating in excess of 10 percent for tinnitus.  The Board remanded claims for service connection for a psychiatric disorder, a neck/cervical spine disability, a low back disability, and a TDIU for additional development.  The Veteran appealed the Board's assignment of an initial 30 percent rating for posttraumatic headaches.  

In a December 2015 Joint Motion for Remand (JMR), the parties agreed that the Board failed to provide adequate reasons and bases for its explanation for the denial of entitlement to an initial rating in excess of 30 percent for the service-connected posttraumatic headaches as a residual of TBI and failed to comply with Pierce v. Principi, 18 Vet.App. 440 (2004).  The Court vacated the portion of the April 2015 Board decision that denied an initial rating in excess of 30 percent for posttraumatic headaches and remanded the matter for additional consideration.

In July 2016, the Veteran submitted additional evidence for consideration along with a waiver of initial RO review.  A remand is not necessary for the RO to consider the new evidence in the first instance.

Before the Board is the claim for entitlement to an initial rating in excess of 30 percent for posttraumatic headaches as a residual of TBI pursuant to the Court's December 2015 order.  The development ordered in the April 2015 Board remand for the claims for service connection for a psychiatric disability, a neck/cervical spine disability, a low back disability, and a TDIU has not been completed by the RO and the claims have not been certified back to the Board for consideration.  Therefore, the claims for service connection for a psychiatric disability, a neck/cervical spine disability, a low back disability, and a TDIU are not addressed herein.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. Prior to November 26, 2013, the Veteran's headaches were not of the severity to result in very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.

2. Since November 26, 2013, the Veteran's headaches have been of the severity to result in very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 30 percent for posttraumatic headaches due to service-connected TBI have not been met for the period prior to November 26, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.124a, Diagnostic Code 8100 (2015).

2. The criteria for a 50 percent rating from November 26, 2013 for posttraumatic headaches due to service-connected TBI have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.124a, Diagnostic Code 8100 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

This claim arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection for posttraumatic headaches.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records and private treatment records.  The Veteran submitted personal statements and witness statements.  He was afforded VA medical examinations in July 2011, April 2013, and June 2014.  The July 2011 and April 2013 VA examiners reviewed the claims file, examined the Veteran, and provided detailed reports addressing the Veteran's residuals of TBI, to include posttraumatic headaches.  Therefore, these examination reports are adequate for rating purposes.  The June 2014 VA examiner did not indicate review of the claims file.  However, because the examiner documented all objective and subjective symptoms related to the Veteran's posttraumatic headaches, the Board finds the examination report is adequate for rating purposes.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part IV (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

In May 2012, the RO granted service connection for posttraumatic headaches as a residual of service-connected TBI, and assigned a noncompensable rating, effective May 1, 2003.  In April 2015, the Board granted an initial 30 percent rating for posttraumatic headaches.  The disability is currently rated under 38 C.F.R. § 4.124a, Diagnostic Code 8045-8100 as analogous to migraine headaches.  Under this Diagnostic Code, a 30 percent rating is assigned for headaches with characteristic prostrating attacks occurring on an average once a month over the previous several months.  Id.  A 50 percent rating is assigned for headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

The rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.)  By way of reference, according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH 999 (11th ed. 2003), "prostration" is defined as "complete physical or mental exhaustion."  Similarly, "prostration" is a medical term defined as "extreme exhaustion or powerlessness."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32d ed.2012).

In June 2004, the Veteran reported having headaches several times a day described as sharp pains from the eye to the back of the head that felt as if someone was stabbing him.  His headaches lasted 15 to 20 seconds.  In November 2004, the Veteran reported that he had been having headaches since 1967.  He had headaches three times a week, described as a stabbing sensation in his eye.  Headaches were reported in January and February 2005.

In June 2007, the Veteran reported having daily headaches since 1968, which he rated a 4 on the pain scale, with 10 being the worst pain.

During his July 2011 VA examination, he reported that his headaches started after the first accident in service and never went away.  Ibuprofen, sleep, and meditation helped his symptoms.  After the accident, his headaches were excruciating and felt like someone was stabbing him.  He had headaches daily which got better over time.  At the time of his examination, his headaches were intermittent with remissions.  His headaches manifested as dull pain and caused his head to be sensitive to touch.  When he was working, his condition caused distorted vision and he retreated to the back of the plant to be alone.  The examiner indicated that daily mild to moderate headaches interfered with work or activities of daily living.  The examiner cited neurology test results from November 2004, which indicated an impression of posttraumatic headache versus cluster headache with over 30 years of symptoms, doing better with oxygen supplement and medication.  The examiner diagnosed posttraumatic headaches and indicated that the headaches impacted employment.  Specifically, the symptoms led to the Veteran's reassignment to different duties and contributed to increased tardiness, increased absenteeism, and extreme fatigue in the immediate post-TBI period.  Symptoms associated with headaches included memory loss, inappropriate behavior, poor social interactions, difficulty following instructions, lack of stamina, weakness or fatigue, and pain.  In the past, the headaches caused the Veteran to miss as many as two days a week from work.  Over the years, his headaches have lessened and changed in character.

The Veteran had a VA examination in April 2013 for residuals of TBI.  The examiner indicated that the Veteran had mild or occasional headaches that did not interfere with work, activities of daily living, or family or other close relationships.

In the Veteran's November 26, 2013 statement, he reported that his headaches were the worst thing he had experienced.  When his headache symptoms manifested concurrently with back and neck pain, he would confine himself to his bedroom and take several different medications to get through an entire day.  These types of headaches had occurred several times a month since the accident and usually lasted all day and sometimes lasted several days.

During the June 2014 VA examination, the Veteran reported having severe headaches on the left side of his head.  He said he used oxygen when he had headaches, which helped limit the duration of his symptoms.  Sometimes the oxygen prevented headaches.  His headaches generally started between 4:00 and 6:00 a.m. and caused nausea, tearing, irritability, a feeling like he was going to die, and trouble walking.  Depending on treatment, his headaches could last for two or three days and cause incapacitation.  When he had a migraine, he could not do anything and would lie down in his room.  Approximately three times per month, he would have two to five stabbing headaches in a day with recurrence over a three-day period.  He could use an entire tank of oxygen in one day when he had severe headaches.

The examiner found the Veteran experienced headache pain with symptoms such as nausea, sensitivity to light and sound, changes in vision and dizziness, staggering, chills, and cold sweats and feet.  The examiner observed that the Veteran's typical head pain lasted more than two days and caused prostrating attacks of migraine headache pain at least three times a month lasting for three days.  The examiner opined that the headaches were productive of severe economic inadaptability since the Veteran had three prostrating migraines a month lasting three days.  He was unable to work while having the headaches because he would lie down in a dark/quiet room and took medication/supplemental oxygen to relieve his symptoms.  The Veteran reported that he missed a lot of work when he was working due to his headaches.  The examiner found that frequent absenteeism due to headaches prevented both physical and sedentary employment.

The Veteran submitted an assessment from a vocational consultant in July 2016.  The consultant indicated that it is at least as likely as not that the Veteran's headaches have resulted in frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability since 1979.  He stated that the Veteran's headaches were and continued to be capable of producing severe economic inadaptability.

The Board has reviewed all of the evidence but finds that it does not support the assignment of an initial rating in excess of 30 percent for posttraumatic headaches.  Prior to November 26, 2013, the Veteran did not indicate that his headache symptoms were very frequent, completely prostrating and prolonged attacks that were productive of severe economic inadaptability.  The Board acknowledges that the Veteran's posttraumatic headaches need not actually "produce" severe economic inadaptability to warrant the 50 percent rating.  Further, "economic inadaptability" does not mean unemployability, as such would undermine the purpose of regulations pertaining to TDIU.  Pierce v. Principi, 18 Vet. App. 440, 446 (2004); see also 38 C.F.R. § 4.16 (2014).  Consideration must be given as to whether the disability is capable of producing severe economic inadaptability, regardless of whether the condition is actually causing such inadaptability.  Id. at 445-46 (emphasis added).  

In 2004, the Veteran reported having headaches every day that lasted 15 to 20 seconds; he did not describe his symptoms as completely prostrating.  He reported having headaches in January and February 2005, but did not describe symptoms that could be considered remotely near the severity warranted for a 50 percent rating.  In June 2007, the Veteran said his headaches rated a 4 on the pain scale with 0 being no pain and 10 being the worst pain.  He did not report that his headaches during this period were of such severity to result in very frequent, completely prostrating and prolonged attacks.  By the Veteran's own admission in July 2011, his headaches had improved over time and had been intermittent with remissions.  While the July 2011 examiner observed that in the immediate post-TBI period, the Veteran's headaches may have caused him to miss as many as two days of work per week, the examiner clearly stated that the Veteran's headaches had lessened and changed in character somewhat since that time.  The examiner did not indicate that current manifestations of posttraumatic headaches were completely prostrating and prolonged attacks productive of severe economic inadaptability.  Further supporting the initial 30 percent rating is the April 2013 VA examiner's finding that the Veteran had mild or occasional headaches that did not interfere with work, activities of daily living, or family or other close relationships.  

The Board acknowledges the Veteran's November 2013 statement indicating that he had been having severe headaches several times per month since his accident, and the July 2016 report from the vocational rehabilitation consultant indicating that it is at least as likely as not that the Veteran's headaches have resulted in frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability since 1979.  However, the Board finds that the Veteran's reports to medical providers contemporaneous with treatment are more probative of the issue and that the medical records do not substantiate his assertion that his headaches since service resulted in severe headaches several times per month that were productive of severe economic inadaptability.  Simply, the Board finds statements made to medical providers were contemporaneous with treatment and are more credible and thus entitled to greater weight than statements made many years later describing past symptomatology. 

Consequently, after reviewing all of the Veteran's medical records and lay statements dated prior to November 26, 2013, even giving the Veteran the benefit of the doubt, the Board cannot find that the Veteran had very frequent, completely prostrating and prolonged attacks that were productive of severe economic inadaptability.  An initial rating in excess of 30 percent for posttraumatic headaches is not warranted for this period.

Since November 26, 2013, the Board finds that at most, giving the Veteran the benefit of every doubt, a 50 percent rating is warranted despite his indication at that time that his headaches, back pain, and neck pain caused him to retreat to his bedroom for several days.  The Veteran has not been granted service-connection for his back and neck disorders; however, considering the June 2014 examiner's finding that the Veteran's posttraumatic headaches were productive of severe economic inadaptability, the Board is giving the Veteran the benefit of the doubt that his headaches alone would have resulted in very frequent, completely prostrating and prolonged attacks that were productive of severe economic inadaptability as of November 26, 2013.  Therefore, the Board finds a 50 percent rating is warranted from November 26, 2013 and to this extent, the appeal is granted.  Schedular ratings in excess of 50 percent are not provided under 38 C.F.R. § 4.124a, Diagnostic Code 8045-8100.

The Board has also considered whether referral for an extraschedular rating is warranted.  Generally, the rating schedule is deemed adequate to rate a disability.  38 C.F.R. § 3.321(a) (2015).  When either a claimant or the evidence of record suggests that a schedular rating may be inadequate, the Board must specifically adjudicate the issue of whether referral for an extraschedular rating is warranted.  38 C.F.R. § 3.321(b). 

In exceptional cases where schedular evaluations are found inadequate, the RO may refer a claim to the Director of Compensation and Pension Service (Director) for consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  See 38 C.F.R. § 3.321(b)(1).  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.

There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Director for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

The Veteran's service-connected posttraumatic headaches are evaluated by analogy under the diagnostic criteria specific to migraine headaches, which is found by the Board to specifically contemplate the level of disability and symptomatology associated with the Veteran's disability.  38 C.F.R. § 4.124a.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds the Veteran's symptoms are more than adequately contemplated by the initial 30 percent disability rating and 50 percent rating from November 26, 2013.  One rating in excess of 30 percent is provided for certain manifestations associated with headaches, but the lay and medical evidence of record does not demonstrate that such manifestations were present prior to November 26, 2013.  The criteria for the 30 percent disability rating more than reasonably describe the Veteran's disability level and symptomatology for this period.  Further, the Board finds the schedular criteria for a 50 percent rating more than adequately address the severity of the Veteran's posttraumatic headaches since November 26, 2013; therefore, the currently assigned schedular evaluations are adequate and no referral is required.

The Board takes further notice that the Veteran is currently service-connected for multiple disabilities aside from his headaches.  He has not asserted that he experiences a compounding effect that is not already captured by the schedular rating assigned for his multiple service-connected disabilities.  See Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Mittleider v. West, 11 Vet. App. 181   (1998).  [A claim for TDIU is still undergoing development at the AOJ.]  Otherwise, such a question has not been previously developed or addressed by the AOJ, and the Board finds that the Veteran would be substantially prejudiced should the Board take the matter up in the first instance and preadjudicate this question.  See 38 U.S.C.A. § 7104; Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran is free to pursue a claim of entitlement to a higher disability rating on a collective basis if he wishes to do so.

In summary, the evidence does not support the assignment of an initial rating in excess of 30 percent for service-connected posttraumatic headaches.  A 50 percent rating is warranted from November 26, 2013.  To this extent, the appeal is granted.


ORDER

Entitlement to an initial rating in excess of 30 percent prior to November 26, 2013 for posttraumatic headaches as a residual of service-connected TBI is denied.

Entitlement to a 50 percent rating from November 26, 2013 for posttraumatic headaches as a residual of service-connected TBI is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


